



COURT OF APPEAL FOR ONTARIO

CITATION: Heston-Cook v. Schneider, 2015 ONCA 10

DATE: 20150113

DOCKET: C59177

Weiler, Sharpe and Blair JJ.A.



In the Estate of Stefanie Aber, Deceased

BETWEEN

Brunhilde Heston-Cook

Plaintiff (Appellant)

and

Ernestina
Schneider, in her personal capacity

and in her capacity as estate
trustee

Defendant (Respondent)

Gregory Sidlofsky, for the appellant

Lisbeth Hollaman, for the respondent

Heard: January 6, 2015

On appeal from the order of Justice Herman J.
Wilton-Siegel of the Superior Court of Justice, dated July 15, 2014.

ENDORSEMENT

[1]

The appellant, Brunhilde Heston-Cook (Hilda), and the respondent,
Ernestina Schneider, are both daughters of the deceased, Stefanie Aber. The
respondent was Abers Attorney for Property and Personal Care before Abers
death, and then became Abers estate trustee.

[2]

The deceaseds will bequeathed any residence in which I reside and own
at the time of my decease, and the contents thereof to the respondent and the
sum of $100,000 of the residue to the appellant. The balance of the residue was
divided equally.

[3]

The deceased remained in her home until her death and the house was
transferred to the respondent in accordance with the terms of the will. The
appellant did not object to the transfer and accepted her $100,000. The
appellant now alleges that at the time she was unaware of the respondents
breaches of her duties of care towards their mother and it was only when medical
reports were obtained during the passing of accounts that she became aware of
these breaches.

[4]

The appellant brought this action against the respondent alleging that
the respondent put her own interests ahead of her mothers and breached the
duties she owed to her mother under her power of care by maintaining her in the
house rather than having her cared for in a nursing home or other assisted
living institution. The appellant seeks the disgorgement of the benefit
obtained by the respondent or damages in the alternative.

[5]

The respondent brought a motion under Rule 21 for an order striking out
the appellants statement of claim as disclosing no cause of action or
alternatively dismissing the claim on various other grounds.

[6]

The first motion judge determined that any claim for breach of fiduciary
duty owed to the deceased belonged to the estate and that the appellant had no
standing to assert that claim. He adjourned the Rule 21 motion to allow the
appellant to bring a cross-motion to remove the respondent as estate trustee.

[7]

The appellant brought that motion and sought to replace the respondent
with herself or her friend.

[8]

The second motion judge found that if replaced as estate trustee, the
appellant would be as conflicted as the respondent and dismissed the motion.

[9]

The appellant submits that she should be appointed as estate trustee
during litigation for the purpose of pursuing the action and that the motion
judge erred in principle by not exercising his discretion to appoint her.
Before us, the appellant submitted that the order could stipulate that she not
receive costs from the estate to cover the costs of that litigation pending
further order.

[10]

We
do not agree that the motion judge erred in principle. It has been determined
that the claim is that of the estate and whoever has carriage of the claim on
behalf of the estate needs to be able to make an objective assessment of the
overall interests of the estate and whether it is in the best interests of the
estate to take this proceeding. Replacing the respondent with the appellant
would not accomplish this. Furthermore, as the motion judge recognized, the
appellant is also appealing the passing of accounts and would be in a position
of conflict vis-à-vis the estate in that situation. While the motion judge
considered whether an order could nonetheless be made, in the end he declined
to do so.

[11]

We
see no error in principle in the motion judges refusal to exercise his
discretion to appoint the appellant.

[12]

Having
regard to the submissions made, we make one further comment. It is trite law
that an appeal is always from the order of the court and not the reasons. In
dismissing the appeal, the motion judge stated in obiter that, [T]he
respondent should have the right to assert any limitation period defences that
may also arise as a result of the need to commence a new action in view of the
defective action commenced by the applicant. Any motion invoking a limitation
period defence will have to be determined on the basis of the proceedings and
pleadings as they stand at the time that motion is heard and the motion judges
comments should not be taken to be determinative of the outcome of that issue.

[13]

The
appellant also seeks leave to appeal the costs order of the motion judge
against her in the amount of $12,000. She submits that there is no general rule
that costs are to be awarded on a full indemnity scale against her on the basis
that the successful party is an estate trustee or executor and her conduct of
the proceeding is not such as to merit an award of full indemnity costs against
her.

[14]

The
estate trustee successfully defended her removal as estate trustee and we agree
that she is entitled to be fully indemnified. This does not mean that the
unsuccessful party should pay more than costs on a partial indemnity scale in
bringing the proceeding when his or her conduct would not otherwise merit such
an award. A blended award, in which costs on a partial indemnity scale are
awarded against the unsuccessful party and the remainder of the costs are paid
from the estate would appear to strike the appropriate balance. See e.g.
Sawdon
Estate v. Watch Tower Bible and Tract Society of Canada
, 2014 ONCA 101 at
para. 96. In our opinion the motion judge erred in principle in ordering the
appellant to fully indemnify the respondent.

[15]

Accordingly,
we allow the appeal and order that the appellant pay partial indemnity costs of
the motion fixed at $7,500 and that the respondent recover the balance of her
costs from the estate.

[16]

In
all other respects the appeal is dismissed.

[17]

The
respondent is entitled to her costs of this appeal fixed at the amount agreed
to by the parties, namely, $10,000, inclusive of disbursements and taxes.

K.M.
Weiler J.A.

Robert
J. Sharpe J.A.

R.A.
Blair J.A.


